Citation Nr: 1757947	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  07-09 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4. Entitlement to an effective date prior to September 15, 2011 for establishment of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1992.  He had an additional period of active duty from August to November 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2006 and October 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his wife testified before the undersigned Veterans Law Judge during a December 2008 videoconference hearing.  A transcript of that hearing is associated with the claims file.  

In a March 2009 decision, the Board denied service connection for PTSD and erectile dysfunction and denied entitlement to TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a Memorandum Decision setting aside the Board's March 2009 denials.  

This case was most recently before the Board in September 2015 when it was remanded for additional development.  

The issues of entitlement to service connection for PTSD and erectile dysfunction, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The May 2006 rating decision, which denied establishment of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support, never became final when the Veteran filed an August 2006 notice of disagreement and a statement of the case was not issued.


CONCLUSION OF LAW

The criteria for assignment of an earlier effective date of January 25, 2006 for establishment of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support, are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.156 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue decided herein, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

By way of history, the Veteran initially filed a claim to establish his son as a "helpless child" on January 25, 2006.  A May 2006 rating decision denied "permanent incapacity for self-support".  The Veteran filed a Notice of Disagreement (NOD) with the May 2006 rating decision in August 2006, within one year of the rating decision.  The NOD specifically notes disagreement with the May 2006 rating decision and that the Veteran "contends that he is incapable for self support".  Although a statement of the case (SOC) was issued in March 2007, this issue was not included.  Accordingly, the Veteran never perfected an appeal of the issue.

The Veteran filed a subsequent claim to establish his son as a "helpless child" in September 2011.  An October 2015 rating decision granted his claim, effective September 15, 2011, the date of his "request to reopen" the claim. 

A timely filed NOD places an issue into appellate status, which requires the issuance of an SOC.  See 38 C.F.R. §§ 3.103(f), 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Veteran did not specifically reference the helpless child claim.  However, the only issue in the May 2006 rating decision that pertained to the inability to provide self-support was the helpless child claim.  Thus, in affording the Veteran the benefit of the doubt, and with a liberal reading of his NOD, the Board finds that the August 2006 NOD included the issue of establishment of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support.  On this basis, because the RO did not issue the Veteran an SOC after his August 2006 NOD, the appeal did not become final.  It remained pending until ultimately addressed in the October 2015 rating decision (effectuating the Board's allowance of the claim) upon which the immediate appeal arises.  See 38 C.F.R. §§ 3.103(f), 19.26; Percy, 23 Vet. App. at 45.

The effective date for the grant of compensation, including helpless child benefits, based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110; 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Here, the Veteran filed the original claim to establish his son as a "helpless child" on January 25, 2006.  Accordingly, after resolving all reasonable doubt in the Veteran's favor, the appeal for an earlier effective date for the establishment of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support is granted from the original date of claim in January 2006.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  


ORDER

An earlier effective date of January 25, 2006 for the establishment of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support is granted.


REMAND

The Veteran's service treatment records include a January 1992 separation report of medical history wherein the Veteran reported a history of frequent trouble sleeping and depression or excessive worry.  His post-service treatment records show ongoing treatment for PTSD and depression.  He participated in mental health group counseling and was diagnosed with PTSD by a VA psychiatrist.  See, e.g., Feb. 23, 2011 VA Psychiatry Note.  He submitted a private opinion from Dr. B.L. dated in April 2010 indicating that he has PTSD related to a "near death experience" in service driving an ammunition carrier truck that exploded.  A November 2012 VA examiner was unclear about whether the record supported a finding that the Veteran had PTSD but found that the claimed stressor was not related to fear of hostile military or terrorist activity.  The examiner failed to provide an opinion on etiology with respect to the Veteran's diagnosed depressive disorder.  The RO was unable to verify any of the Veteran's claimed stressors.  

Pursuant to a Board remand, the Veteran was afforded an additional VA examination in March 2016.  The examiner indicated that the Veteran's alleged stressor of driving a truck carrying ammunition that caught on fire and exploded was adequate to support the diagnosis of PTSD and that the stressor is related to the Veteran's fear of hostile military or terrorist activity.  The examiner went on to find, however, that the Veteran did not have a current diagnosis of PTSD and that he had "serious doubts about whether a diagnosis of PTSD was ever the correct diagnosis."  The examiner explained that the November 2012 examination report was "confusing" with respect to a diagnosis.  He stated that the Veteran's claims file showed several diagnoses other than PTSD, and that Dr. B.L.'s diagnosis and opinion were based on an inaccurate history provided by the Veteran.  No additional explanation was provided. The examiner also diagnosed the Veteran with persistent depressive disorder but found "no evidence of any causal link between the claimants [sic] current symptoms of depression, including trouble sleeping, and his military service."  No rationale was provided.

The record remains unclear as to whether the Veteran has had a diagnosis of PTSD at any point during the appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, an examination is warranted to determine if the Veteran currently has or has had a diagnosis of PTSD complying with the DSM-IV criteria during the appeal period and whether such diagnosis is related to the Veteran's claimed stressors.  

Additionally, the September 2015 Board remand directed the examiner to comment on the Veteran's in-service complaints of frequent trouble sleeping and depression or excessive worry.  However, the March 2016 VA examiner failed to note the January 1992 report of medical history in opining on both the Veteran's claimed PTSD and diagnosed depressive disorder.  As such, the development conducted fails to comply with the remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The remand of the psychiatric claim may affect the resolution of the erectile dysfunction and TDIU claims.  As such, these claims are inextricably intertwined and must be adjudicated after the psychiatric claim is resolved.  See Harris v. Derwinski, 1 Veteran. App. 180, 183 (1991); Holland v. Brown, 6 Veteran. App. 443 (1994); Henderson v. West, 12 Veteran. App. 11 (1998).   

While in remand status, any updated and relevant treatment records should be obtained. 


Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding VA and private treatment records relevant to the claims on appeal.  

2. Then, make arrangements for the Veteran to be afforded an examination to determine whether he has an acquired psychiatric disorder, to include PTSD and depressive disorder, attributable to his active service.  To the extent it is feasible, the examiner should not be one of the examiners that performed the November 2012 or March 2016 examinations.  

The examiner must be provided with a copy of this remand and the claims file for review in conjunction with the examination.  The examiner is directed to review the narrative portion of this remand so as to avoid the discrepancies in the prior examinations.  The examiner must indicate review of the claims file in the examination report.

Based on a review of the claims folder, examination of the Veteran, any needed studies or tests, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to:

(a) Identify/diagnose any psychiatric disorder that has existed during the course of the appeal period.  The diagnosis(es) should be made using the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)

(b) The examiner must specifically state whether the criteria for a PTSD diagnosis have been met at any time during the appeal period.  Note: the Veteran's military occupational specialty was Cannon Crewmember but that he did not serve in combat.

(c) If a diagnosis of PTSD is rendered, is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD is the result of any in-service event.  The VA examiner should also determine whether the claimed stressor(s) is related to his fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressor(s) is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  

(d) For every psychiatric disorder other than PTSD diagnosed, to include depressive disorder, the examiner should provide an opinion as to whether it is as likely as not (i.e., a probability of 50 percent or more) that the psychiatric disorder had its onset in service or is otherwise etiologically related to his active service.  In this regard, the examiner should comment on the January 1992  Report of Medical History wherein the Veteran reported a history of frequent trouble sleeping and depression or excessive worry.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question, or that the Veteran has failed to cooperate in providing credible information.

3. After completing all indicated development and any other action that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the AOJ should readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder.  Thereafter, and following any additional development deemed necessary, the claims for entitlement to service connection for erectile dysfunction and entitlement to a TDIU should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


